UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:07/31 Date of reporting period:07/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Mirzam Capital Appreciation Fund Annual Report July 31, 2010 Fund Advisor: Mirzam Asset Management, LLC 1 Main Street, Suite 200 Tequesta, Florida 33469 Toll Free (888) 693-8056 Mirzam 2010 MD&A The past twelve months have had their share of uncertainty and heightened concern about the nascent economic recovery. The US economy has come a long way since March 2009, when everyone feared a repeat of the Great Depression. The stock market rallied strongly from the lows recorded in the first quarter of 2009 but then hit another wall of worry in 2010 as pundits began warning of a double dip recession, deflation threats, and the unsustainable debt burdens building in both the US and Europe. A credit crisis in Greece that threatened to engulf the whole of Europe added to the angst. The second half of 2009 treated investors well with the indices clocking double-digit returns. Unfortunately, the turmoil in Greece brought a rude awakening in January. There were signs of normalcy returning to the markets in the months that followed, but the market’s more than 13% decline in May and June dispelled that notion unambiguously. By August 11, 2010, the main indices were still positive year-over-year, but fell back into negative territory on a year-to-date basis amidst unprecedented volatility, with nobody willing to utter positive prognostications about the second half of 2010. This is understandable considering the US’ persistently high unemployment rate, the unsustainable budget deficits and intolerably high national debt levels. Higher taxes are looming. The stock market is plagued by lawmakers’ mid-term election campaigning, oblivious of the deficits and debt, promising the gullible an economic leg-up, even though their best efforts to date have failed miserably. While the US economy muddles on, trying to rediscover the self-correcting powers of free markets, there are regions in the world experiencing appreciable economic growth. This growth is barely noticeable in the UK but is more visible in Europe’s largest economy, Germany, and fairly strong in places like Canada, Brazil, Australia, China, India, South Korea, and other Asian economies. Our portfolio is 65% invested in foreign stocks, with 43% of these invested in companies domiciled in Canada, Europe, and Israel. This geographical distinction is an approximation, as many of these companies have sizeable interests in the US. On the other hand, many of our US-owned companies derive a significant share of revenues and profits from abroad. Many of the companies in our portfolio are in a position to benefit from positive economic developments in other parts of the world. The only caveat is that events such as the credit crisis in Greece usually trigger a so-called flight to safety, perhaps more a flight to liquidity. When this happens, the dollar strengthens against other currencies, and our portfolio takes what has been to date a temporary hit on translation. After the scare, as money returns to markets abroad, the exchange differences reverse and our portfolio benefits. We certainly are not betting against the US or its currency, but we recognize that the projected trillion dollar deficits, as well as our huge national debt present the US economy with serious challenges. We question whether current incumbents in Washington, on both sides of the aisle, are up to this challenge. Consequently, we are pleased with Mirzam’s diversified portfolio. Verizon CEO and Business Roundtable Chairman, Ivan Seidenberg, shared some home truths at the Economic Club of Washington, June 22, 2010. Seidenberg expressed his concern about the “growing disconnect between Washington and the business community that is harming our ability to expand the economy and grow private-sector jobs in the U.S. We see a host of laws, regulations and other policies being enacted that impose a government prescription of how individual industries ought to be structured… By reaching into virtually every sector of economic life, government is injecting uncertainty unto the marketplace and making it harder to raise capital and create new businesses.” Our portfolio currently contains 60 names, with the 30 largest holdings making up 78% of the total value of the portfolio. We have a handful of positions in companies, comprising in total roughly 5% of the portfolio, with a relatively small market capitalization. We will exit these names as and when the market gives us the opportunity.In the absence of such perceptible trends, we will continue with our buy-and-hold strategy that translates into a low portfolio turnover ratio. Our portfolio turnover in fiscal years 2009 and 2010 was 1.16% and 2.24%, respectively. We allocate capital to companies that we count among the best in the world. They are large cap companies with a dominant presence in the markets in which they operate. They also enjoy significant competitive advantages and have strong balance sheets. In addition, they pass our stringent corporate governance criteria. (We have in the past acquired stocks of smaller companies that lacked some of these characteristics but possessed attractive dividend yields.) We invested in these companies after a thorough due diligence process convinced us that they are worth holding for a very long time. In this sense, Mirzam shareholders are placing their confidence in the management teams of these great companies that will constitute a significant part of the fund’s portfolio for years to come. Investors who lack confidence in fund managers often opt for an index fund as an alternative to an actively managed fund. The problem with index funds is that their fund managers, without exercising discretion, have to invest in all the companies in the index, even though they might have serious reservations about owning some of them. We like to view Mirzam as a good alternative to an index fund, because of the fund’s low portfolio turnover.For the stocks that make it into the portfolio, our intention and undertaking is that they will remain in the portfolio for an indefinite period, provided that there are no seismic shifts in the industries and markets in which they operate. For example, earlier this year, we reluctantly sold our position in Alliance Resource Partners, a generous dividend-payer, when moves in Washington to cap-and-trade the coal industry into oblivion made us anxious. In addition, the discovery of large deposits of natural gas in shale formations has driven the price of natural gas down to levels where it has become more competitive as an energy source when compared to coal, with less harm to the environment. In the absence of such perceptible trends, we see no reason to churn the portfolio and undermine the confidence of our shareholders in the underlying composition of the portfolio. Last year’s letter to our shareholders contained a detailed explanation of our dislike for companies that utilize stock-based compensation, especially those that clearly abuse this form of compensation. Such abuse leads to serious dilution of shareholder interests and places an unacceptable burden, but imperceptible to many investors, on cash flows that are required for stock buybacks to mop up this dilution. Don’t believe CEOs who tell you that stock-based compensation is a non-cash expense. Point them to the line item in the cash flow statement that reads “Stock Repurchases.” We invite shareholders to review last year’s annual report for a refresher on this topic, or contact us in person.A thorough understanding of the intricacies and subterfuge associated with this peculiar practice is one of our specialties. On July 27, 2010, the Wall Street Journal (WSJ) published a list of the 25 highest paid CEOs the past decade. These CEOs were all from companies in the S&P 500 index, or were part of the index before they went bust. Their total compensation – nothing less than a massive transfer of shareholder wealth to America’s corporate elite – amounted to $13.529 billion, or $541.1 million per CEO. Not all of them served in the corner office for the full ten years. Thus, on a weighted-average basis, each CEO earned $58.6 million for every year in office. Close to 80% of the compensation ($10.6 billion) came in the form of gains realized through the exercise of stock options. The highest paid CEO cashed in $1.778 billion in options, with the second in line collecting $1.1 billion in stock option gains. Clearly, if the law compelled companies to remunerate in cash only, these CEOs would never have walked away with such unconscionable wages. Cash compensation is transparent and impossible to obfuscate in the financial statements. The true cost of compensation paid in the form of stock options is devilishly difficult to ascertain – by design, hence the reason why CEOs can get away with such largesse. We shun companies that use stock-based compensation, unless used minimally. This distinction has served us well in the past, as technology companies and financial institutions are extremely liberal in the granting of stock options. The lack of stock options also speaks volumes about a company’s corporate culture and the high regard for shareholder capital. We invite our shareholders to read the proxy filings of the likes of Southern Copper, Tenaris, Ternium and Statoil, to name but a few of the companies in our portfolio. Compare them to the likes of Oracle, IAC, Countrywide (no longer in existence), Lehman (another casualty), and Citigroup, all companies on the aforementioned list compiled by the WSJ. Executive compensation in the US is out of control. Shareholder activism through proxy initiatives will do little to remedy the situation. The only activism of any merit is to abstain from allocating capital to corporations that exist primarily to enrich insiders. Our investment strategy has always been based on the following: (a) we perform our own fundamental due diligence on the companies that we intend to buy; (b) we acquire these equities at prices that capture a discount to our assessment of the intrinsic value of the companies; (c) we invest in these equities with the intention to hold them for a very long time; and (d) our selling decisions are based on business model issues that might portend permanent impairment in future years. It is only in exceptional cases that we would invest in companies that do not pay dividends. The fund’s top 20 holdings as of July 31, 2010 were: Ship Finance (Norway), Ternium (Luxembourg), Southern Copper (USA), Teva Pharmaceuticals (Israel), China Mobile (China), TransCanada (Canada), Telefonica (Spain), Syngenta (Switzerland), Tenaris (Luxembourg), Unit Corporation (USA), Nestle (Switzerland), StatOil (Norway), Aluminum of China (China), Titanium Metals (USA), Eagle Materials (USA), Methanex (Canada), Petro China (China), Johnson & Johnson (USA), Paychex (USA), and Pengrowth Energy (Canada). Mirzam Capital Appreciation was formed in August 2007. In many ways, this event was badly timed. During the three years of the fund’s existence, the global markets experienced a severe economic earthquake, precipitated by a credit crisis, during which many US and European banks failed, while others received enormous government bailouts, undermining consumer confidence and causing a significant increase in unemployment. These were extraordinary times. The global recession of 2008/2009 will have a long-lasting impact on global markets. During the past three years ended July 31, 2010, the Mirzam portfolio’s annual returns were +3.67% (2008), -16.67% (2009), +11.79% (2010), and a return of -1.16% since inception. During the same period, the S&P 500 returned -11.20% (2008), -19.95% (2009), +13.84% (2010), and -6.89% since inception. The MSCI EAFE, a world index, posted returns of -11.64% (2008), -22.51% (2009), +6.93% (2010), and -8.69% since inception. Considering the economic upheavals noted above, we are pleased with the fund’s returns, but we are also disappointed because we expected much better returns at the time of the fund’s formation.We marginally underperformed the S&P 500 in fiscal year 2010, but comfortably outperformed the MSCI EAFE during the same period.These results are consistent with the composition of the fund’s portfolio with its concentration of foreign stocks compared to the S&P 500 that include only U.S. domiciled stocks.As noted above, the strengthening of the U.S. dollar – as was seen in the first half of 2010 – will always have a negative impact on portfolios such as ours with a significant investment in foreign stocks. Despite the fears that many harbor with regard to the future, fanned by doomsayers and the media starved for attention, we are confident that the portfolio of stocks in the fund will reward investors with attractive investment returns in years to come. To counterbalance the bad news of the past few months, not that we dispute the underlying concerns, we quote Professor Jeremy Siegel, who had this to say at a conference in June 2010, “Over the past 200 years we’ve gone through a civil war, the Great Depression, two world wars and double-digit inflation in the 1970s. There’s a long list of tragic events, but we always come back to the same trend of long-term stock returns. I think we’re still in a very undervalued market and that there are still tremendous opportunities coming up for investors,” (Financial Planning, p. 39, August 2010). We thank our shareholders for entrusting their capital to us and more importantly for staying the course during these times of unprecedented market turmoil. As always, we would encourage our shareholders to adopt our long-term mindset and commit funds for the long haul. Our fund is certainly not a suitable investment vehicle for individuals who want to park their spare cash on a temporary basis. We have made a long-term commitment of shareholder funds to the stocks in our portfolio. We would ask our shareholders to do the same. Do not allow panic in the media to induce a selling spree. We are buyers in times of panic. Performance Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-888-693-8056. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Standard & Poor’s 500® Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Standard & Poor’s 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. The returns of the Index are not reduced by any fees or operating expenses. Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above. Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on August 14, 2007 (commencement of Fund operations) and held through July 31, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The Standard & Poor’s 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than are found in the Fund’s portfolio. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted. For more information on the Mirzam Capital Appreciation Fund, and to obtain performance data current to the most recent month end or to request a copy of the prospectus, please call 1-888-693-8056. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q is available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2010 to July 31, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Mirzam Capital Appreciation Fund Beginning Account Value February 1, 2010 Ending Account Value July 31, 2010 Expenses Paid During the Period* February 1, 2010 -July 31, 2010 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Mirzam Capital Appreciation Fund Schedule of Investments July 31, 2010 Common Stocks - 92.68% Shares Value Agriculture Chemicals - 3.55% Syngenta AG (b) $ Biological Products (No Diagnostic Substances) - 0.80% Gilead Sciences, Inc. (a) Bituminous Coal & Lignite Surface Mining - 1.74% Yanzhou Coal Mining Co., Ltd. (b) Cable & Other Pay Television Services - 0.77% Net Servicos de Comunicacao S.A. (a) (b) Cement, Hydraulic - 2.25% Eagle Materials, Inc. Crude Petroleum & Natural Gas - 4.91% PetroChina Co., Ltd. (b) Unit Corp. (a) Cutlery, Handtools & General Hardware - 1.16% Simpson Manufacturing Co., Inc. Deep Sea Foreign Transportation of Freight - 4.77% DryShips, Inc. (a) Ship Finance International, Ltd. Drilling Oil & Gas Wells - 1.75% Precision Drilling Corp. (a) Electric Services - 1.58% CPFL Energia S.A. (b) Electronic & Other Electrical Equipment (No Computer Equipment) - 2.71% Emerson Electric Co. Food & Kindred Products - 3.86% Campbell Soup Co. Nestle SA (b) General Industrial Machinery & Equipment - 0.42% Illinois Tool Works, Inc. Industrial Inorganic Chemicals - 0.41% Praxair, Inc. Industrial Organic Chemicals - 2.17% Methanex Corp. Meat Packing Plants - 1.22% Seaboard Corp. 50 Metal Mining - 4.48% Freeport-McMoRan Copper & Gold, Inc. Southern Copper Corp. Natural Gas Transmission - 3.63% TransCanada Corp. Oil & Gas Field Exploration Services - 1.76% Compagnie Generale de Geophysique - Veritas (a) (b) Perfumes, Cosmetics & Other Toilet Preparations - 0.45% Colgate-Palmolive Co. Personal Credit Institutions - 0.20% Advance America Cash Advance Centers, Inc. Petroleum Refining - 2.68% Statoil ASA (b) See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Schedule of Investments - continued July 31, 2010 Common Stocks - 92.68% - continued Shares Value Pharmaceutical Preparations - 8.29% GlaxoSmithKline plc (b) $ Johnson & Johnson Pfizer, Inc. Teva Pharmaceutical Industries, Ltd. (b) Plastics, Materials, Synthetic Resins, & Nonvulcan Elastomers - 1.32% Dow Chemical Company / The Primary Production of Aluminum - 2.46% Aluminum Corporation of China, Ltd. (a) (b) Radiotelephone Communications - 2.36% SK Telecom Co., Ltd. (b) Tele Norte Leste Participacoes S.A. (b) VimpelCom, Ltd. (a) (b) Railroad Equipment - 0.14% FreightCar America, Inc. Refuse Systems - 0.23% U.S. Ecology, Inc. Retail - Variety Stores - 0.54% Wal-Mart Stores, Inc. Secondary Smelting & Refining of Nonferrous Metals - 2.28% Titanium Metals Corp. (a) Services - Business Services - 0.45% Ritchie Bros. Auctioneers, Inc. Services - Engineering, Accounting, Research, Management - 2.09% Paychex, Inc. Soap, Detergent, Cleaning Preparations, Perfume, Cosmetics - 0.48% Church & Dwight Co., Inc. Specialty Cleaning, Polishing and Sanitation Preparations - 0.52% Clorox Company / The Steel Works, Blast Furnaces & Rolling Mills (Coke Ovens) - 11.73% ArcelorMittal (c) Carpenter Technology Corp. Gerdau S.A. (b) Tenaris S.A. (b) Ternium S.A. (b) Surgical & Medical Instruments & Apparatus - 0.83% China Medical Technologies, Inc. (b) Telephone Communications (No Radiotelephone) - 10.80% America Movil SAB de C.V. - Series A (b) China Mobile, Ltd. (b) Hutchison Telecommunications Hong Kong Holdings Ltd. (b) PT Telekomunikasi Indonesia (b) Telefonica S.A. (b) Turkcell Iletisim Hizmetleri A.S. (b) Women's, Misses', and Juniors Outerwear - 0.89% Cherokee, Inc. TOTAL COMMON STOCKS (Cost $5,908,613) See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Schedule of Investments - continued July 31, 2010 Limited Partnerships - 0.84% Shares Value Pope Resources, Ltd. LP $ Terra Nitrogen Co., L.P. TOTAL LIMITED PARTNERSHIPS (Cost $74,738) Income Trusts - 1.88% Pengrowth Energy Trust TOTAL INCOME TRUSTS (Cost $166,237) Money Market Securities - 4.75% Huntington Money Market Fund - Trust Shares, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $295,299) TOTAL INVESTMENTS (Cost $6,444,887) - 100.15% $ Liabilities in excess of other assets - (0.15)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) New York Registered (d) Variable rate security; the money market rate shown represents the rate at July 31, 2010. Percentage of Diversification of Assets (Unaudited): Net Assets Bermuda % Brazil % Britain % Canada % China % France % Greece % Hong Kong % Indonesia % Israel % Luxembourg % Mexico % Norway % Republic of Korea (South) % Russian Federation % Spain % Switzerland % Turkey % United States % Liabilities in excess of other assets -0.15
